Citation Nr: 9920635	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	J.T. Orr, II, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to August 
1954, and from April 1955 to March 1961.  He died in January 
1998.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied service connection for the cause of 
the veteran's death.  In February 1999, the appellant, the 
surviving spouse of the veteran, testified at a hearing at 
the RO.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record shows that in August 1993, the veteran 
was hospitalized with symptoms of progressive confusion.  It 
was noted that he had had no previous psychiatric treatment.  
Following neuropsychological examination, the diagnoses were 
alcoholism and alcohol dementia.  

In September 1994, the veteran was again admitted to the 
Wadsworth VA Medical Center (MC) with continuing psychiatric 
symptomatology.  

In March 1995, he underwent VA psychiatric examination.  Due 
to severe dementia, the veteran was incapable of 
communicating with the examiner.  As such, the veteran's 
history was obtained with the assistance of the appellant.  
Based on this examination, the diagnoses were post-traumatic 
stress disorder (PTSD), alcohol dependence secondary to PTSD, 
and dementia secondary to alcoholism and/or multiple 
infarcts.

By September 1995 rating decision, the RO granted service 
connection for PTSD, assigning a 100 percent disability 
rating, effective from October 24, 1994.  

According to the appellant, in September 1995, the veteran 
was transferred from the Wadsworth VAMC to a private 
facility, St. Erme's Sanitarium.  He remained there until 
December 31, 1997 when he became acutely ill and was 
transferred to the West Los Angeles VAMC where he died the 
following day.

The certificate of death lists the causes of death as 
urosepsis and diabetes mellitus.  Other significant 
conditions contributing to the cause of the veteran's death 
were Alzheimer's Disease and hypertension.  An autopsy was 
not conducted.

By February 1998 and February 1999 determinations, the RO 
denied service connection for the cause of the veteran's 
death, finding that there was no evidence that the veteran's 
diabetes mellitus was related to service or that his PTSD 
materially contributed to his death.  

At her February 1999 hearing, the appellant testified that 
the first notation of Alzheimer's disease was on the death 
certificate.  She indicated that prior to that time, the 
veteran's disability had been described only as dementia.

The Board observes that the most recent VA treatment records 
in the claims folder are dated in November 1994.  Records of 
the veteran's period of VA hospitalization through September 
1995, from St. Erme's Sanitarium, and his terminal VA 
hospital summary, are not of record.  Under 38 U.S.C.A. §§ 
5106 and 5107(a), VA has an obligation to obtain all 
pertinent evidence in the possession of the Federal 
government.  Counts v. Brown, 6 Vet. App. 473, 476-78 (1994); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this 
case, given the nature of the appellant's claim, the medical 
records from these facilities are potentially material and an 
attempt should be made to obtain them.

In addition, given the facts of this case, the Board finds 
that the RO must also consider the recent holding of the 
Court in Barela v. West, 11 Vet. App. 280 (1998) as well as 
VAOPGCPREC 2-98; 63 Fed. Reg. 31,263 (1998).  These opinions 
provide that additional disability due to alcoholism 
secondary to a service connected disability can be service 
connected, although compensation is prohibited.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  After obtaining any necessary 
authorization, the RO should contact St. 
Erme's Sanitarium and request treatment 
records pertaining to the veteran from 
September 1995 to the time of his death.  

2.  The RO should also contact the 
Wadsworth and West Los Angeles VAMCs and 
obtain treatment records pertaining to 
the veteran from November 1994 to the 
time of his death, including copies of 
his terminal hospitalization records.  

3.  Thereafter, the RO should carefully 
review the record to ensure that the 
directives of this remand have been 
completed, and if they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

4.  The case should then be readjudicated 
by the RO, including consideration of 
whether Barela v. West, 11 Vet. App. 280 
(1998) as well as VAOPGCPREC 2-98; 63 
Fed. Reg. 31,263 (1998), are applicable.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, she and her attorney should be 
provided with a supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further review, if in order.  The 
appellant need take no action until she is notified.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


